DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,152,277 (Liu). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Liu teaches in claim 1, a memory device, comprising: a memory array; a plurality of logic devices above the memory array; a semiconductor layer above and in contact with the logic devices; a pad-out interconnect layer above the semiconductor layer; and a blocking layer vertically between the semiconductor layer and the pad-out interconnect layer, wherein the semiconductor layer is vertically between the plurality of logic devices and the blocking layer.  
Claims 2-10 are rejected for being dependent on claim 1.

Regarding claim 11, Liu teaches in claim 11, a memory device, comprising: a first blocking layer; a plurality of logic devices above the first blocking layer; a semiconductor layer above and in contact with the logic devices; a second blocking layer above the semiconductor layer, the semiconductor layer being vertically between the plurality of logic devices and the second blocking layer; and a pad-out interconnect layer above the second blocking layer.
Claims 12-20 are rejected for being dependent on claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 9-13 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 110192269).
Regarding claim 1, Liu teaches a memory device, comprising: 
a memory array 946 (Fig. 13); 
a plurality of logic devices 404 (one of the ordinary skill in the art would read transistors 404 as logic devices) above the memory array (Fig. 13); 
a semiconductor layer 402 above and in contact with the logic devices 404 (Fig. 13); 
a pad-out interconnect layer 220 above the semiconductor layer 404 (Fig. 13); and 
a blocking layer (1224 and/or 324) vertically between the semiconductor layer 402 and the pad-out interconnect layer 220, wherein the semiconductor layer 402 is vertically between the plurality of logic devices 404 and the blocking layer (1224 and/or 324).  
Regarding claim 2, Liu teaches the memory device of claim 1, wherein the blocking layer comprises a high dielectric constant (high-k) dielectric material (Liu teaches SiN in Para [0093] that is known to be a high-k dielectric material).  
Regarding claim 4, Liu teaches the memory device of claim 1, wherein the blocking layer (1224 and/or 324) extends laterally to cover the semiconductor layer 402 (Fig. 13-14).  
Regarding claim 5, Liu teaches the memory device of claim 1, wherein the blocking layer (1224 and/or 324) is configured to block outgassing of the hydrogen from the logic devices into or beyond the pad-out interconnect layer during fabrication of the memory device (Liu’s blocking layer is of high-k dielectric material similar to the applicant’s blocking layer and as such capable of said functionality).  
Regarding claim 6, Liu teaches the memory device of claim 1, further comprising: a first bonding layer 924 above the memory array 946 and comprising a plurality of first bonding contacts; a second bonding layer 424 below the logic devices 404 and above the first bonding layer 924 and comprising a plurality of second bonding contacts; and a bonding interface vertically between the first bonding layer and the second bonding layer, wherein the first bonding contacts are in contact with the second bonding contacts at the  bonding interface (see Fig. 13).  
Regarding claim 7, Liu teaches the memory device of claim 6, further comprising: a first interconnect layer (968, 918, 916) vertically between the memory array 946 and the first bonding layer 924; and a second interconnect layer (844, 418,418) vertically between the second bonding layer 424 and the logic devices 404, wherein the logic devices are electrically connected to the memory array through the first and second interconnect layers and the first and second bonding contacts (note the first and second interconnect layers in Fig. 13-14).  
Regarding claim 9, Liu teaches the memory device of claim 1, further comprising a passivation layer (e.g. the thin unlabeled insulating layer on substrate 202 surface) above the pad-out interconnect layer 220 (Fig. 13).  
Regarding claim 10, Liu teaches the memory device of claim 1, wherein the semiconductor layer 402 comprises single crystalline silicon (Para [0068]).  

Regarding claim 11, Liu teaches a memory device, comprising: 
a first blocking layer (924 and/or 424); 
a plurality of logic devices 404 (one of the ordinary skill in the art would read transistors 404 as logic devices) above the first blocking layer (Fig. 13); 
a semiconductor layer 402 above and in contact with the logic devices 404; 
a second blocking layer (1224 and/or 324) above the semiconductor layer 402, the semiconductor layer 402 being vertically between the plurality of logic devices 404 and the second blocking layer (1224 and/or 324); and 
a pad-out interconnect layer 220 above the second blocking layer (1224 and/or 324, see Fig. 13-14).
Regarding claim 12, Liu teaches the memory device of claim 11, wherein the blocking layer comprises a high dielectric constant (high-k) dielectric material (Liu teaches SiN in Para [0093] that is known to be a high-k dielectric material).  
Regarding claim 13, Liu teaches the memory device of claim 11, wherein the blocking layer (1224 and/or 324) extends laterally to cover the semiconductor layer 402 (Fig. 13-14).  
Regarding claim 19, Liu teaches the memory device of claim 11, wherein the semiconductor layer 402 comprises single crystalline silicon (Para [0068]).  
Regarding claim 20, Liu teaches the memory device of claim 11, further comprising a passivation layer (e.g. the thin unlabeled insulating layer on substrate 202 surface) above the pad-out interconnect layer 220 (Fig. 13).  

Claim(s) 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1 & 11 above, and in further view of Nosho et al (US PUB. 2018/0342455).
Regarding claim 3, Liu is silent on the memory device of claim 1, wherein a thickness of the blocking layer is between about 1 nm and about 100 nm. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Nosho teaches in Para [0053] a blocking layer 766 with a thickness of between 1 nm and about 100 nm. As such, said claim feature would have been obvious and within the routine skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, Liu is silent on the memory device of claim 11, wherein a thickness of the blocking layer is between about 1 nm and about 100 nm. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Nosho teaches in Para [0053] a blocking layer 766 with a thickness of between 1 nm and about 100 nm. As such, said claim feature would have been obvious and within the routine skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 8 & 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable, pending resolution of double-patenting issues, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894